                IN THE UNITED STATED DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No.: ______

DAVID DUGAN, On Behalf of Himself )
and Others Similarly situated,    )
                                  )
                  Plaintiffs,     )
                                  )
v.
                                  )                  CLASS ACTION
                                  )                    COMPLAINT
NATIONSTAR MORTGAGE LLC           )              [JURY TRIAL DEMANDED]
                                  )
                 Defendant        )
                                  )
                                  )
                                  )

       Plaintiff David Dugan (collectively, “Mr. Dugan” or “Plaintiff”), on

behalf of himself and all others similarly situated, files this Class Action

Complaint against Nationstar Mortgage LLC (“Nationstar” or “Defendant”)

and states:

                         NATURE OF THE ACTION

      1. This is a consumer protection action brought by Plaintiff David Dugan

(“Plaintiff”) and others similarly situated to obtain redress from Defendant’s

withdrawal of enormous sums of money from the bank accounts of more than

14,000 North Carolinians.

      2.      Specifically, Nationstar participated in unauthorized debits of

mortgage payments from borrower bank accounts; withdrawing multiple



                                       1


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 1 of 20
months of payments from their customers without notice. These withdrawals

led to significant overdraft fees and left borrowers such as Plaintiff with

reduced (or zero) purchasing power while they waited for Nationstar to correct

its errors.

       3.     This class action is filed pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all borrowers from whom Nationstar unlawfully

collected funds through improper ACH debit transactions, in violation of North

Carolina and Federal law as further set forth herein.

                       JURISIDICTION AND VENUE

       4.     The foregoing allegations are hereby reincorporated by reference

as if fully restated herein.

       5.     This Court has subject matter jurisdiction under 28 U.S.C. §

1332(d)(2). The matters in controversy in this action exceed $5,000,000.00 in

statutory damages.

       6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)

as a substantial part of the events giving rise to the claim took place in this

district.

                                   PARTIES

              Plaintiff David Dugan (“Dugan”) is and, at all relevant times

hereto, has been a citizen and resident of North Carolina. Dugan is the owner

of a residential home located at Durham County, North Carolina. Dugan’s


                                        2


      Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 2 of 20
home was secured by a mortgage which was serviced by Defendant. On or

about April 26, 2021, Plaintiff had approxim ately $5,600 withd r a w n

from    his bank account       without   notice,   authorization,   or conse n t ;

consisting of 4 withdrawals of approxim ately $1,400 each.

             Plaintiff is a consum er as defined by the North Carolina Debt

Collection Act (“NCDCA”), N.C.G.S. § 75-50.

       9.    Nationstar Mortgage LLC is a Delaware Limited Liability

Company with a principal place of business in Coppell, Texas. Nationstar

services mortgages throughout the country, including in this District.

                          FACTUAL ALLEGATIONS


       10.   Nationstar frequently acts as a “debt collector” as that term is

defined by 15 U.S.C. § 1692a(6), including with regard to Plaintiffs’ mortgage

loans because, upon information and belief, Nationstar obtained the servicing

rights while in a state of default.

       11.   Nationstar is a “debt collector,” as defined by the NCDCA,

N.C.G.S. § 75-50.

       12.   Nationstar is regularly engaged in the business of collecting debt

in the State of North Carolina. Its employees, affiliates, directors, agents,

vendors, and attorneys (including ACI Worldwide) act under the direction and

supervision of Nationstar and, therefore, Nationstar is responsible and/or



                                         3


       Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 3 of 20
vicariously liable for the actions of its employees, affiliates, directors, agents,

vendors and attorneys under, inter alia, the theory of respondeat superior.

      13.    Nationstar is a servicer of mortgages for residential housing loans.

As a mortgage servicer, Nationstar contracts with loan owners to collect

payments, fees, and other amounts owed by the homeowner and to provide

other “services” to investors relating to the homeowner’s loan. Nationstar also

occasionally refinances mortgages and becomes the mortgage lender, while

still performing the same servicing duties.

      14.    Upon information and belief, Nationstar services not less than

hundreds of thousands of loans throughout the United States, including

Named Plaintiff’s and Class Members’ mortgage loans.

      15.    When Nationstar acquires the servicing rights to a particular loan

portfolio, many of the loans, if not the majority of the loans, contained in that

portfolio are delinquent when Nationstar acquires the rights to the portfolio.

      16.    Upon information and belief, Nationstar allows borrowers such as

Plaintiff to authorize Nationstar to initiate automatic recurring debit entries

once per month equal to the required monthly payments for Plaintiff’s loan.

This allows the debt collection process to run smoothly, efficiently, and

(theoretically) safely.

      17.    This process is generally initiated through an Automatic Clearing

House (“ACH”) debit transaction from the Borrower’s financial institution.


                                         4


      Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 4 of 20
      18.   Parties such as Nationstar who initiate these monthly debit

transactions are commonly referred to as “Originators.”

      19.   Originators initiate an ACH transfer through their Originating

Depository Financial Institution (“ODFI”), or a third-party agent. Originators

and ODFIs occasionally contract with third parties to act as their agents

associated with these transfers.

      20.   Borrowers   such as Plaintiff are commonly referred to as

“Receivers,” in that their Receiving Depository Financial Institution (“RDFI”)

receives the ACH transfer request from the ODFI.

      21.   Upon information and belief, Nationstar, or its agents, typically

will submit a batch file (or files) through the ACH network to initiate debits

from its borrowers’ accounts.

      22.   Each borrower who is making payments pursuant to a mortgage

note should only appear on one batch file per month, on a pre-ordained

schedule authorized by the borrower.

      23.   However, in April, 2021, Nationstar submitted hundreds of

thousands of improper ACH debit requests. For example, Nationstar, or its

agents, initiated four debit requests to Plaintiff Dugan’s RDFI. Upon

information and belief, some borrowers had as many as six ACH debit requests

to their bank.

      24.   As Dugan had ‘authorized’ Nationstar to initiate ACH requests,


                                       5


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 5 of 20
Mr. Dugan’s RDFI allowed Nationstar’s ODFI (or agent) to pull money from

his account. In Mr. Dugan’s case, around $5600 was taken, equivalent to four

monthly mortgage payments. Mr. Dugan, of course, did not authorize this.

Upon information and belief, some borrowers had as much as $50,000.00 taken

by Nationstar.

      25.   Mr. Dugan suffered overdraft fees and was left without purchasing

power while Nationstar’s failures were investigated.

      26.   Upon information and belief, tens of thousands of similarly

situated Plaintiffs also experienced unauthorized ACH debits on their account.

      27.   Nationstar unlawfully collected tens of thousands of unauthorized

borrower mortgage loan payments.

      28.   Nationstar (or its agents) failed to have measures in place to

ensure that pre-authorized monthly transactions only occurred monthly.

      29.   Nationstar (or its agents) failed to have measures in place to

identify significant abnormalities in its ACH debit transactions prior to

‘settlement’ of the transaction; i.e. the money leaves the borrower’s bank

account and goes to Nationstar.

      30.   Nationstar (or its agents) failed to have measures in place to

identify an out-of-control run on ACH debit transactions prior to settlement of

these transactions.

      31.   Upon information and belief, Nationstar (or its agents) failed to


                                       6


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 6 of 20
comply with the NACHA Operating Rules, which govern ACH transactions and

are designed to provide security to the participants. Nor, upon information and

belief, did Nationstar (or its agents) comply with Federal regulations and

guidelines governing ACH transactions.

      32.   Instead, Nationstar repeatedly collected mortgage debt to

which it was not authorized to collect.

      33.   In the case of Plaintiff, Nationstar collected at least three

unauthorized mortgage payments which it was not authorized to collect.

      34.   As a result of the foregoing, Plaintiff and Class Members have

experienced anxiety, stress, anger, frustration, and mental anguish which is

fairly traceable to their withdrawal of monies from their bank account.

      35.   As a result of the foregoing, Plaintiff and Class Members were

deprived of interest that would have accrued on their personal funds had

Nationstar not withdrawn them without authorization.

      36.   Upon information and belief, Nationstar was unjustly enriched by

accruing interest on the unauthorized withdraws.

      37.   As a result of the foregoing, Nationstar, inter alia, violated

borrowers’ substantive rights to be free from unlawful debt collection, violated

borrowers’ rights to be able to make informed decisions regarding their

finances, caused their customers to be charged overdraft fees, and caused their

borrowers to have limited purchase power while accounts were overdrawn.


                                       7


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 7 of 20
      38.    As an example of limited purchase power, Plaintiff Dugan did not

have money in his checking account to allow him to purchase food while

Nationstar’s “mistake” was ongoing.

                      CLASS ACTION ALLEGATIONS

      39.    The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

      40.    Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring

this action individually and on behalf of the following classes which are

tentatively defined as:

             NC Class: All consumers throughout the State of
             North Carolina whose mortgage loans were serviced
             by Nationstar who had funds in excess of a single
             monthly payment withdrawn from their account
             during the period from April 30, 2017 through the
             filing of this Complaint.

             FDCPA Subclass: All consumers throughout the
             State of North Carolina whose mortgage loans were
             serviced by Nationstar, and whose mortgage servicing
             was transferred to Nationstar while in a state of
             default, who had funds in excess of a single monthly
             payment withdrawn from their account during the
             period from April 30, 2020 through the filing of this
             Complaint.


      41.    Excluded from the classes are: (a) any Judge or Magistrate

presiding over this action and members of their families; (b) Nationstar and

any entity in which Nationstar has a controlling interest in Nationstar and its



                                       8


      Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 8 of 20
legal representatives, assigns and successors; and (c) all persons and entities

who properly execute and file a timely request for exclusion from the Class.

      42.   Numerosity: Plaintiffs are unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Nationstar. However, the exact number of class members,

including the names and addresses of all class members, will be easily

ascertained through a review of Nationstar’         business records. Upon

information and belief, each class contains at least hundreds of consumers and

likely exceeds several thousand consumers and is therefore so numerous that

joinder of all members would be impracticable.

      43.   Commonality: Common questions of law and fact predominate over

any individual issues that may be presented, because Nationstar’s improper

automatic withdrawals seemingly occurred through a single action or single

series of actions allowing thousands of borrowers to have funds withdrawn at

substantially the same time. Common questions include, but are not limited

to:

            a.    whether Nationstar’ unlawful withdrawals        constitute a

                  violation of the FDCPA.

            b.    Whether Nationstar’s acts violate the North Carolina Debt

                  Collection Act.




                                       9


      Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 9 of 20
            c.    Whether Nationstar had adequate measures in place to

                  protect its borrowers from unlawful theft of funds from their

                  bank    accounts    through     inappropriate    ACH     debit

                  transactions.

            d.    Whether Nationstar complied         with   relevant industry

                  standards, regulations, and guidelines.

            e.    The facts and set of circumstances surrounding the cause of

                  these unauthorized ACH debits.

      44.   Typicality: The claims of Plaintiffs are typical of the claims of the

proposed class and all are based on the same facts and legal theories, as all

such claims arise out of Nationstar’ conduct (i.e. unauthorized ACH debits).

      45.   Adequate Representation: Plaintiffs are adequate representatives

of the class in that they do not have antagonistic or conflicting claims with

other members of the class. Plaintiffs have also retained counsel experienced

in the prosecution of complex class actions, specifically including experience

with consumer class actions.

      46.   Neither Plaintiffs nor their counsel have any interests that might

cause them not to vigorously pursue this action. Plaintiffs are aware of his

responsibilities to the putative class and has accepted such responsibilities.

      47.   Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the


                                       10


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 10 of 20
classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to bring

separate actions, this Court or courts in other jurisdictions would be confronted

with a multiplicity of lawsuits burdening the court system while also creating

the risk of inconsistent rulings and contradictory judgments. In contrast to

proceeding on a case-by-case basis, in which inconsistent results will magnify

the delay and expense to all parties and the court system, this class action

presents       far fewer    management    difficulties   while   providing   unitary

adjudication, economies of scale and comprehensive supervision by a single

court.

                   FIRST CAUSE OF ACTION
 Violations of the Fair Debt Collection Practices Act, 15 U.S.C. §
                           1692, et seq.
                 (On behalf of the FDCPA Sub-Class)

         48.    The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

         49.    Nationstar often acts as a “debt collector,” as defined by the

FDCPA, 15 U.S.C. § 1692a(6).

         50.    Nationstar acted as a “debt collector” in servicing Plaintiffs’

mortgage because his loans was in default at the time Nationstar obtained the



                                          11


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 11 of 20
servicing rights.

      51.   Plaintiffs and all members of the Classes are “consumers,” as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

      52.   At all material times, Plaintiffs’ debt and the debts of the Class

members were “debt,” as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      53.   Nationstar has collected debt in violation of 15 U.S.C. § 1692e, in

that it took action that it could not legally take. Each mortgage transaction is

subject to a promissory note which prohibits Nationstar’s actions. Similarly,

each borrower who authorized ACH transactions from their checking account

authorized only one debit per month to cover their payment.

      54.   FDCPA section 1692(f) states in pertinent part that “a debt

collector may not use unfair or unconscionable means to collect or attempt to

collect any debt.”

      55.   Nationstar has attempted to collect debt in violation of 15 U.S.C. §

1692f by using unfair and unconscionable means, including collecting amounts

not expressly authorized by the Borrower, Borrower’s deed of trust, Borrower’s

note, or permitted by law.

      56.   As a result of Nationstar’s unlawful attempts to collect debt,

Plaintiffs and the Class Members are entitled to actual and statutory damages,

as well as their reasonable attorneys’ fees.


                                       12


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 12 of 20
                  SECOND CAUSE OF ACTION
Violations of the North Carolina Debt Collection Act, N.C.G.S. § 75-50,
                               et seq.
                     (On behalf of the NC Class)

      57.    The foregoing allegations are hereby reincorporated by reference

as if fully restated herein.

      58.    Nationstar is a “debt collector” as defined by the NCDCA, N.C.G.S.

§ 75-50.

      59.    Plaintiffs and the North Carolina Class are “consumers” as that

term is defined by N.C.G.S. § 75-50.

      60.    N.C.G.S. § 75-54 prohibits debt collectors from collecting or

attempting to collect debt by any fraudulent, deceptive, or misleading

representations.

      61.    Nationstar, or its agents, attempted to collect and did collect debt

in violation of N.C.G.S. § 75-54 in that it falsely misrepresented to third

parties, such as ODFIs and RDFIs that it was entitled to withdraw funds from

borrower accounts like Mr. Dugan’s.

      62.    N.C.G.S. § 75-55 prohibits debt collectors from collecting or

attempting to collect debt by use of any unconscionable means.

      63.    Nationstar attempted to collect and did collect debt in violation of

N.C.G.S. § 75-55 in that it unfairly collected amounts of money from consumers



                                       13


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 13 of 20
without being legally entitled to such fee or charge.

      64.    Nationstar attempted to collect and did collect debt in violation of

N.C.G.S. § 75-55 in that taking thousands of dollars from its borrowers’

accounts is simply unconscionable.

      65.    Plaintiff, and others similarly situated, are entitled to recover

statutory damages under the NCDCA for each instance in which an improper

ACH debit transaction was initiated.

      66.    As a result of Nationstar’s unlawful attempts to collect debt,

Plaintiffs and the Class Members are entitled to actual and statutory damages,

as well as their reasonable attorneys’ fees.

                         THIRD CAUSE OF ACTION
                                 Negligence
                          (on behalf of the NC Class)

      67.    The foregoing allegations are hereby reincorporated by reference

as if fully restated herein.

      68.    Nationstar has a duty to take reasonable precautions to ensure the

security of its borrowers’ accounts from improper unauthorized automatic

withdrawals.

      69.    Nationstar was negligent in that it:

             a.    Failed to take proper steps to ensure that borrowers can

                   safely provide Nationstar with access to their checking

                   accounts so that monthly mortgage payments can be made.


                                       14


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 14 of 20
      b.    Failed to adequately supervise its employees, vendors,

            and/or agents (including ACI Worldwide) to ensure that the

            automatic withdrawal         process was safe, reliable, and

            trustworthy.

      c.    Failed to establish reasonable procedures to immediately

            suspend ACH debit requests from borrowers once a problem

            was identified.

      d.    Failed to establish reasonable procedures to ensure that

            multiple entries of the same dollar amount and same

            receiver would not be initiated on the same day.

      e.    Failed to ensure        that appropriate    risk   management

            guidelines for payment processors were followed.

      f.    Failed to comply with relevant NACHA Operating Rules.

      g.    Failed   to    comply    with   Relevant   Federal   laws   and

            regulations, including but not limited to 31 C.F.R. Part 210,

            the Uniform Commercial Code, and the Electronic Funds

            Transfer Act.

      h.    Otherwise failed to act as an ordinarily reasonable mortgage

            servicer would under the conditions then and there existing

            as will be shown after discovery and at trial.

      i.    Otherwise failed to act as an ordinarily reasonable originator


                                    15


Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 15 of 20
                   of ACH debit payment transactions would under the

                   conditions then and there existing as will be shown after

                   discovery and at trial.

      70.    Nationstar’s negligence was the proximate cause of Plaintiff’s

injuries, and the injuries of others similarly situated,

      71.    Nationstar is aware of the reasonable foreseeability that a series

of automatic withdrawals would have disastrous consequences for borrowers,

including Plaintiff; including stress, anxiety, and emotional injuries resulting

from a loss of funds, even a temporary one.

                     FOURTH CAUSE OF ACTION
     Violation of the North Carolina Unfair and Deceptive Trade
                     Practices Act: N.C.G.S. § 75-1.1
                      (on behalf of the NC Class)


      72.    The foregoing allegations are hereby reincorporated by reference

as if fully restated herein.

      73.    Nationstar’s mortgage servicing operations with borrowers such as

Mr. Dugan constitute commerce.

      74.    N.C.G.S. § 75-1.1 (the “UDTPA”) prohibits “unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce.”

      75.    The specific acts by Nationstar, or its agents of unlawfully

initiating debit transactions to allow borrower’s RDFIs to send borrower’s


                                        16


     Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 16 of 20
money to Nationstar, are in or affecting commerce.

         76.   The specific acts by Nationstar, or its agents of unlawfully

initiating debit transactions to allow borrower’s RDFIs to send borrower’s

money to Nationstar, are unfair and deceptive, as defined by the UDTPA.

         77.   Plaintiff has been subjected to pecuniary, and non-pecuniary

injuries resulting from Nationstar’s unfair and deceptive conduct.

         78.    Plaintiff and others similarly situated are entitled to recover

treble damages and attorney’s fees if allowed by the discretion of the Court

pursuant to Chapter 75 of the North Carolina General Statutes.

                             FIFTH CAUSE OF ACTION
                                    Conversion
                             (on behalf of the NC Class)

         79.   The foregoing allegations are hereby reincorporated by reference as if fully

restated herein.

         80.   Nationstar converted the personal property of Plaintiff and the NC Class by

initiating unauthorized ACH debits from bank accounts owned by Plaintiff and the NC

Class.

         81.   Nationstar engaged in the unauthorized assumption and exercise of the right

of ownership over funds in the bank accounts of Plaintiff and the NC Class to the exclus io n

of the respective account owners’ rights.

         82.   Thus, Plaintiff and the NC Class were denied access to funds in their accounts

and their right to dominion over their personal property was wrongfully violated by



                                             17


         Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 17 of 20
Nationstar (or its agent).

       83.     Nationstar’s conversion of personal property from Plaintiff and the NC Class

was accompanied by outrageous and aggravated conduct (i.e. it was done to more than

14,000 North Carolinians, it was done multiple times to some North Carolinians, it affected

financially vulnerable persons, and because Nationstar financially benefitted from interest

that accrued on the converted funds).

       84.     Nationstar’s conversion of personal property from Plaintiff and the NC Class

was fraudulent, willful or wanton conduct that demonstrated indifference to the rights and

safety of others; and Nationstar knew or should have known its conduct was reasonably

likely to result in harm to Plaintiff and the NC Class.

       85.     Plaintiffs and others similarly situated are entitled to recover compensator y

and punitive damages pursuant to N.C.G.S. § 1D-15 as a result of Nationstar’s conversio n.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and all others similarly situated pray the

 Court for judgment as set forth below:

       1.      Certifying this action as a class action as provided by Rule 23 of

               the Federal Rules of Civil Procedure, appointing Plaintiffs as class

               representatives, and appointing the undersigned as Class Counsel;

       2.      Adjudging that Nationstar is liable under the causes of actions

               asserted above, and awarding Plaintiffs and the members of the

               NC Class and FDCPA Sub-Class (collectively, “Class Members”)



                                             18


      Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 18 of 20
      actual and statutory damages;

3.    Awarding Plaintiffs and all Class Members their reasonable

      attorneys’ fees and costs incurred pursuant to the FDCPA and

      NCDCA;

4.    That the compensatory damages of Plaintiffs and the Class

      Members be trebled by the Court pursuant to Chapter 75 of the

      North Carolina General Statutes;

5.    For punitive damages to the extent allowed by law;

6.    That the costs of this action be taxed to Nationstar;

7.    For a trial by jury on all issues so triable; and,

8.    For such other and further relief as the Court deems just and

      proper.

Respectfully submitted, this the 30th day of April, 2021.

                                       WHITFIELD BRYSON LLP


                                       /s/ Scott C. Harris
                                       Scott C. Harris
                                       N.C. Bar No.: 35328
                                       900 W. Morgan Street
                                       Raleigh, North Carolina 27603
                                       Telephone: (919) 600-5000
                                       Facsimile: (919) 600-5035
                                       scott@whitfieldbryson.com

                                       Attorneys for Named Plaintiffs and
                                       the putative Classes



                                  19


Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 19 of 20
                                     MAGINNIS HOWARD

                                     /s/ Edward H. Maginnis
                                     Edward H. Maginnis
                                     N.C. Bar No. 39317
                                     Karl S. Gwaltney
                                     N.C. Bar No. 45118
                                     Asa C. Edwards
                                     N.C. Bar No. 46000
                                     4801 Glenwood Avenue, Suite 310
                                     Raleigh, North Carolina 27612
                                     Telephone: 919-526-0450
                                     Fax: 919-882-8763
                                     emaginnis@maginnishoward.com
                                     kgwaltney@maginnishoward.com
                                     aedwards@maginnishoward.com




                                20


Case 1:21-cv-00341-TDS-JEP Document 1 Filed 04/30/21 Page 20 of 20
